DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a surgical instrument, classified in A61B17/34.
II. Claims 9-12, drawn to a method of hair transplantation, classified in A61F2/10.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus can be used for tissue biopsy. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
•	The inventions have acquired a separate status in the art in view of their different classification.
•	The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
•	The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Michael O’Neill on 01/28/2021 a provisional election was made with traverse to prosecute the invention of group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "a follicular unit" renders the claim indefinite because it is unclear. It is unclear whether the phrase is referring to a new/different follicular unit or the aforementioned follicular unit. For the sake of compact prosecution, Examiner is interpreting the phrase as the latter. 
Claim 4 recites the limitation "the tip" in line 3 of claim 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rassman et al. (U.S. Patent Publication No. 2005/0096687 A1).
Regarding claim 1, Rassman et al. discloses a hand-held device (100) for implanting a follicular unit (102) comprising: a handle body (101); a non-incising cylindrical tip (104) attached to (Fig. 1A) a distal end (distal end of 101) of the handle body (101), the non-incising cylindrical tip (104) defining a lumen (lumen of 104, Fig. 1B) and a slot (116), wherein the lumen (lumen of 104, Fig. 1B) and the slot (116) are configured to load (Fig. 1B, Paragraph 0036) a follicular unit (102) through the slot (116) into the lumen (lumen of 104, Fig. 1B) and to accommodate the loaded follicular unit (102) in the lumen (lumen of 104, Fig. 1B); and a finger-actuated plunger (114) mechanically coupled (Fig. 1A, Paragraph 0035) to the non-incising cylindrical tip (104) such that when the finger-actuated plunger (114) is in an actuated configuration (Figs. 1C-1D) at least a portion (108) of the finger-actuated plunger (114) is inserted into (Figs. 1C-1D) the lumen (lumen of 104, Fig. 1B) of the non-incising cylindrical tip (104). (Figs. 1A-1D, Paragraphs 0035-0050). 

Regarding claim 5, Rassman et al. discloses the hand-held device of claim 1, wherein the non-incising cylindrical tip (104)  has a length (length of 104, Fig. 1D) corresponding to at least a depth (depth of 118) of a surgically-incised implantation site (118). (Figs. 1A-1D, Paragraphs 0035-0036).
Regarding claim 6, Rassman et al. discloses the hand-held device of claim 1, wherein the finger-actuated plunger (115) when actuated (Figs. 1C-1D, Paragraph 0035) has a sufficient length (Figs. 1C-1D) to insert into (Figs. 1C-1D, Paragraph 0035) the lumen (lumen of 104, Fig. 1A) of the non- incising cylindrical tip (104) so as to displace (Figs. 1C-1D, Paragraphs 0035-0036) the loaded follicular unit (102) and insert (Figs. 1C-1D, Paragraph 0035) the loaded follicular unit (102) into a surgically-incised implantation site (118). (Figs. 1A-1D, Paragraphs 0035-0036).
Regarding claim 7, Rassman et al. discloses the hand-held device of claim 1, wherein the lumen (lumen of 104, Fig. 1A) and the slot (116) are configured to accommodate the follicular unit (102) such that a bulb (bulb/distal end of 102, Fig. 1A, Paragraph 0036) of the follicular unit (102) is positioned towards a distal end (distal end of 102) of the non-incising cylindrical tip (104), and such that an end (proximal end of 102) opposite (Fig. 1A, Paragraph 0036) the bulb (bulb/distal end of 102, Fig. 1A, Paragraph 0036) of the follicular unit (102) is positioned towards a proximal end (proximal end of 104) of the non-incising cylindrical tip (104) when the follicular unit (102) is inserted into (Figs. 1A-1B, Paragraph 0036) the non-incising cylindrical tip (104). (Figs. 1A-1D, Paragraphs 0035-0036).
Regarding claim 8, Rassman et al. discloses the hand-held device of claim 1, wherein the finger-actuated plunger (114) comprises a first end (proximal end of 114) extending from (Fig. 1A) a posterior end (proximal end of 101) of the handle body (101) and a second end (115) mechanically coupled (Fig. 1A, Paragraph 0035) to the non-incising cylindrical tip (104), and wherein when the finger-actuated plunger (114) is configured such that actuation (Figs. 1C-1D, Paragraphs 0035-0036) of the first end . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rassman et al. (U.S. Patent Publication No. 2005/0096687 A1) in view of Vasa (U.S. Patent Publication No. 2004/0092924 A1).
Regarding claims 3-4, Rassmen et al. discloses the hand-held device of claim 1 as seen above.
(Claim 3) wherein the slot is a tear-drop shaped slot; (Claim 4) wherein the handle body further comprises a collar adjacent the non-incising cylindrical tip, wherein the slot extends from the tip of the non-incising cylindrical tip to the collar.
Vasa discloses a similar device in the same field of endeavor (Claim 3) wherein the slot (3-5) is a tear-drop shaped slot (3-5, Fig. 3C); (Claim 4) wherein the handle body (2-2)further comprises a collar (3-3) adjacent the non-incising cylindrical tip (2-4), wherein the slot extends (3-5) from the tip (distal end of 2-4) of the non-incising cylindrical tip (2-4) to the collar (3-3). (Figs. 2-3, Paragraphs 0061-0064 and 0071-0074).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Rassmen et al. to incorporate the slot and collar teachings of Vasa. The motivation for the modification would have been to have the capability to harvest and plant wide range of plant able materials into diverse substrates at enhanced plantation speeds maintaining follicular integrity resulting in better yield as well as restrict the depth to an appropriate depth. (Vasa, Abstract, Paragraph 0071). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE J ULSH/Primary Examiner, Art Unit 3771